Ireland, J.
(dissenting, with whom Greaney, J., joins). I respectfully dissent from the court’s opinion because, in my view, the motion judge did not abuse his discretion in enjoining the Commissioner of the Department of Transitional Assistance (department) from implementing a planned reduction in the amount of monthly benefits paid to the elderly, disabled, and children under the emergency aid (EA) program during fiscal year 2004.
“Appellate review of a trial court order disposing of a preliminary injunction application . . . focuses on whether the trial court abused its discretion — that is, whether the court applied proper legal standards and whether the record discloses reasonable support for its evaluation of factual questions.” Edwin R. Sage Co. v. Foley, 12 Mass. App. Ct. 20, 25 (1981). See Lawless-Mawhinney Motors, Inc. v. Mawhinney, 21 Mass. App. Ct. 738, 743 (1986), quoting New England Patriots Football *860Club, Inc. v. University of Colo., 592 F.2d 1196, 1200 (1st Cir. 1979) (appellate court “will not reverse if there is a supportable basis for the . . . action even if, on final analysis, it may prove to be mistaken”). The appellate court will examine “the same factors properly considered by the judge ... in the first instance. His conclusions of law are subject to broad review and will be reversed if incorrect.” Edwin R. Sage Co. v. Foley, supra at 25-26. However, we are not authorized “to substitute our judgment for that of the trial court where the records disclose reasoned support for its action.” Id. at 26.
To obtain a preliminary injunction, the applicant must show a likelihood of success on the merits of the underlying claim; actual or threatened irreparable harm in the absence of injunction; and a lesser degree of irreparable harm to the opposing party from the imposition of an injunction. Packaging Indus. Group, Inc. v. Cheney, 380 Mass. 609, 616-622 (1980). In addition, where, as here, the applicant seeks to enjoin a government action, the court must consider how any public interest would be affected by the requested order. Id.1 See Smith v. Commissioner of Transitional Assistance, 431 Mass. 638, 652 (2000); Healey v. Commissioner of Pub. Welfare, 414 Mass. 18, 28 (1992).
The judge did not abuse his discretion in concluding that Wilson demonstrated a likelihood of success on the merits of his claim. I conclude that the judge’s decision was well reasoned and had “supportable basis,” Lawless-Mawhinney Motors, Inc. v. Mawhinney, supra. Where, as here, a statute contains seemingly conflicting language, a court must “interpret . . . [it], if possible, so ‘as to make it an effectual piece of legislation in harmony with common sense and sound reason,’ ” Massachusetts Comm’n Against Discrimination v. Liberty Mut. Ins. Co., 371 Mass. 186, 190 (1976), quoting Atlas Distrib. Co. v. Alcoholic Beverages Control Comm’n, 354 Mass. 408, 414 (1968), “takfing] care to . . . carry out the legislative intent.” Massachusetts Comm’n Against Discrimination v. Liberty Mut. *861Ins. Co., supra, and cases cited. The statute must be viewed “as a whole”; it is “not proper to confine interpretation to the one section to be construed.” 2A N. Singer, Sutherland Statutory Construction § 46.05, at 154 (6th ed. 2000).
In accordance with the principles set forth above, and contrary to the commissioner’s assertion, the judge did not examine proviso 2 “in virtual isolation” from the other provisos and other relevant statutory language. The judge noted that proviso 2, unlike the other provisos cited by the commissioner in support of his authority to reduce the EA payment standard, was both cast in mandatory terms (“the payment standard shall equal the payment standard in effect ... in fiscal year 1991” [emphasis added]), see City Bank & Trust Co. v. Board of Bank Incorporation, 346 Mass. 29, 31 (1963) (“The distinction between ‘may’ and ‘shall’ is not lightly to be held to have been overlooked in legislation”), and very specific, see Boston Teachers Union, Local 66 v. Boston, 382 Mass. 553, 564 (1981) (specific statutory provision will usually preempt more general one on same subject). After examining several provisos, including proviso 15 (discussed in the court’s opinion, ante at 848, 853-856, 858), the judge concluded that the provisos taken as “an integrated whole,” appeared to “command the [department to maintain the specific 1991 benefit levels; to stay within the fiscal year appropriation; and to notify the Legislature in advance of a ‘projected’ shortfall, inferably for remediation by the Legislature itself.” The judge, therefore, decided that the provisos did not authorize the department itself to reduce the benefit levels.2
This interpretation can, in justice, be no other way, because *862the plaintiff and other EA recipients affected by the department’s action live on the margins of subsistence and constitute a class to whom we, as a civilized society, owe a special duty of care. That duty should not be shirked by anything short of a clear and unequivocal legislative command directing the department to do what it did. I doubt that a compassionate Legislature would ever give such a command.
Additionally, I conclude that the judge did not abuse his discretion in concluding that imminent and “irreparable harm” (an 11.5%, or approximately $35 a month, reduction in benefits)* *3 to Wilson and similarly situated EA benefit recipients if the injunction did not issue outweighed the purely speculative harm to the department and to the public interest if the injunction issued. See Healey v. Commissioner of Pub. Welfare, 414 Mass. 18, 28 (1992) (rejecting argument that injunction will harm public interest “by possibly requiring the department to overspend its budget” where there are “several means available” to comply with injunction and “avoid a fund shortage before that issue becomes critical”).4 The judge explained that any harm to the department and the public could be averted *863altogether if the Legislature were to appropriate additional funding (as it had done in previous years, during the current fiscal year, and, ultimately, after oral argument in this case, see note 2, supra).5 Because I conclude that there was “a supportable basis” for the judge’s action, I would affirm his order allowing Wilson’s motion for a preliminary injunction. See LawlessMawhinney Motors, Inc. v. Mawhinney, 21 Mass. App. Ct. 738, 743 (1986) (appellate court will not reverse adequately supported interlocutory injunctive order, even if “on final analysis, it may prove to be mistaken”).

If the merits are unclear, but the applicant’s irreparable harm great, the court may order an injunction on a showing of a “substantial possibility” rather than a “likelihood” of success on the merits. Packaging Indus. Group, Inc. v. Cheney, 380 Mass. 609, 617 n.12 (1980).


The judge carefully examined the history of legislative action. He noted that the Legislature has maintained the 1991 payment standard for all thirteen annual appropriations since that date. The judge explained that every time the EA budget approached depletion, the Legislature supplemented it with additional funds. The judge interpreted these actions as an indicator that the Legislature viewed itself as “the primary regulator of the [EA] account.” As the court notes, ante at 849), after oral argument in this case, the Legislature provided the supplemental money necessary to fund the EA program for the remainder of fiscal year 2004. This supplemental appropriation by the Legislature lends further support to my conclusion that the judge did not abuse his discretion in enjoining the commissioner from reducing the level of *862monthly benefits under the EA program.
In addition, the judge acknowledged that an agency’s interpretation of its governing statutes is entitled to deference, but explained that in this case, (1) the language of the appropriation act did “not present a technical subject requiring special knowledge,” and (2) the pattern of legislative behavior indicated that in the then present “familiar” situation, “supplemental funding . . . rather than an administrative measure” would be a proper solution.


The proposed reduction would decrease the benefit payment of a typical EA recipient from $303 to $268. [RA 102] Because of budgetary constraints, EA recipients have already lost in fiscal year 2004 a rental subsidy of $35 a month. [RA 85, 87] Another benefit reduction would likely endanger a recipient’s capacity to pay for food, shelter, and medicine.


In Healey v. Commissioner of Pub. Welfare, 414 Mass. 18 (1992), the recipients of Aid to Families with Dependent Children (AFDC) obtained a preliminary injunction, enjoining the Department of Public Welfare from failing to provide child-care services to AFDC recipients who participated in approved education or training activities. This court rejected the argument that “the balance of the harms [did] not favor the grant of a preliminary injunction because of the likelihood of harm to other recipients of public assistance whose benefits could be reduced if the department [were] forced to honor the plaintiffs’ asserted right to child care.” Id. at 28. The court concluded that the balance of harms favored the plaintiffs and affirmed the grant of the preliminary injunction. Id.


Additionally, as the court notes, ante at 849, the judge’s order allowed the commissioner to move for reconsideration if “the present funds approach[ed] exhaustion and if the Legislature [did] not furnish timely supplemental appropriations.”